 



Exhibit 10(C)

SEVENTH SUPPLEMENTAL ANNUAL BENEFIT DETERMINATION
PURSUANT TO THE VF CORPORATION AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Article I. Purpose

The purpose of this Seventh Supplemental Annual Benefit Determination (the
“Determination”) is to provide to designated Participants a Supplemental Pension
under the VF Corporation Amended and Restated Supplemental Executive Retirement
Plan (the “SERP”).

Article II. Definitions

As used herein, words and phrases shall have such meanings as are set forth in
the SERP, the VF Corporation Pension Plan (“Pension Plan”), and the VF Executive
Deferred Savings Plan (the “Executive Deferred Savings Plan”). “Committee” shall
mean the Organization and Compensation Committee of the Board of Directors of VF
Corporation.

Article III. Eligibility for Benefits

The Supplemental Pension shall be payable to the Participant if his employment
ceases by reason of: 1) retirement on his Normal Retirement Date, 2) termination
of employment or 3) death while an Employee.

Article IV. Supplemental Pension Benefits

          4.01 Normal Retirement: The Participants in this Determination shall
receive the following Supplemental Pension payable at Normal or Late Retirement:



  (a)   The Normal Retirement Benefit otherwise payable to the Participant under
the Pension Plan computed without reduction for any compensation deferred by the
Participant under the Executive Deferred Savings Plan.     (b)   The
Supplemental Pension set forth in Section 4.01(a) shall be reduced by any
benefits payable to the Participant under the Pension Plan.

          4.02 Termination of Employment: The Supplemental Pension payable by
reason of the Participant’s termination of employment shall be equal to the
benefit provided by Section 4.01 above multiplied by a fraction. The numerator
of this fraction shall be the number of full and part years of the Participant’s
employment with the Corporation. The denominator of this fraction shall be the
number of full and part years of the Participant’s employment as if the
Participant had been employed until Normal Retirement Date.

          4.03 Death While an Employee: The Supplemental Pension payable upon
the death of the Participant while an Employee shall be as provided by Section
4.02.

          4.04 Form of Supplemental Pension: The form of benefits payable to the
Participant shall be the form which has been elected under the Pension Plan
unless the Participant or Beneficiary has elected a different form under this
Determination. Except as otherwise provided

 



--------------------------------------------------------------------------------



 



in this Section 4.04, payment of Supplemental Pension benefits hereunder shall
commence at the same time as the Participant’s or Beneficiary’s benefits
commence under the Pension Plan, and shall be subject to the same reductions for
commencement of payments prior to Normal Retirement Date as apply to the
recipient’s benefits under the Pension Plan. Notwithstanding the foregoing, a
Participant may elect to receive in a lump sum the actuarial present value of
his or her Supplemental Pension under this Determination, and if a Participant
dies while employed, his or her Beneficiary may elect to receive in a lump sum
the actuarial present value of the Participant’s Supplemental Pension under this
Determination. The lump sum actuarial present value calculations shall be based
on an interest rate assumption equal to the expected rate of return on assets
for financial accounting purposes under the Pension Plan for the year in which
the lump sum payment is to be made and on the mortality assumption set forth in
the Pension Plan for purposes of calculating lump sum payments.

Article V. Participants

The Committee designates as Participants for purposes of this Determination any
Employees who participated at any time in the Executive Deferred Savings Plan,
provided, however, that any Employees who have been designated in any other SERP
Determination shall be excluded from this Determination to the extent that such
other Determination provides for the Supplemental Pension set forth above.

Article VI. Vesting

The Participant shall become vested in the Supplemental Pension payable pursuant
to this Determination upon satisfaction of the vesting period provided in the
SERP. Nothing in this Determination shall preclude the Board of Directors from
discontinuing eligibility to participate in the SERP and this Determination at
any time before the Participant shall become vested hereunder.

Article VII. Adoption

This Determination was approved and adopted by the Corporation on August 17,
1993, effective as of February 1, 1992, as authorized by the Board of Directors
on December 3, 1991. This document includes all amendments adopted through
February 21, 2003.

-2-